            Case 7:20-cv-01332-PMH Document 14 Filed 03/24/20 Page 1 of 1
Attorney(s)      Bromberg Law Office, P.C.
Index#           7 :20-CV-01332-NSR
Purchased/Filed: February 14, 2020
State of New York
Court:           U. S. District
County:          Southern Dist.
                                 AFFIDAVIT OF SERVICE- SECRETARY OF STATE
                                                Dana Stephenson
                                                                                                                                   Plaintiff(s)

                                                        against


                                        Exclusive Motor-Sports LLC et al
                                                                                                                                   Defendant(s)

  STATE OF NEW YORK )                       DESCRIPTION OF PERSON SERVED:                                          Approx. Age :     55 yrs
  COUNTY OF ALBANY ) SS
  CITY OF ALBANY    )                      Weight:      120 lbs   Height:       5' 1"    Sex : Female Color of skin :                White

                                            Hair color:   Brown     Other:
                                                                             - - - - -- - -----------
                      Sean Warner                            , being duly sworn , deposes and says: deponent is over
   the age of eighteen (18) years; is not a party to this action, and resides in the State of NY, and that on
             March 9 , 2020            , at   12:25PM , at the office of the Secretary of State of the State of NY,
   located at 99 Washington Ave, 6th Fl, Albany, New York 12231 deponent served :
                                                  Summons In A Clvll Action & Complaint




    on
                                          Exclusive Motor Sports & Colllslon Center LLC

     the Defendant in this action, by delivering to and leaving with                          · Nancy Dougherty
     AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
     Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of
     making such service , deponent paid said Secretary of State a fee of                    $40             dollars; That said service

     was made pursuant to Section          LIMITED LIABILITY COMPANY LAW §303.


     Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office

    of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

     defendant.
    Sworn to before me on this


                                                                                               l ~-
                                                                                                   11
      9th                         March 2020                                 / /                        1 11 . ~      -

                                                                            ~            l
                            FAITHCO Y                                                               Sean Warner
                   NOTARY PUBLIC, State ot Ne     ork
                    No. 01CO6158874, Albany County                                         lnvolce·Work Order# 2007161
                    Commission Expires Jan 8, 2023                                      Attorney File # Stephenson
